DETAILED ACTION
An amendment, amending claims 5 and 12 and cancelling claim 7, was entered on 3/29/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendments overcome the rejection of claims under § 112(b).  This is persuasive and this rejection has been withdrawn.
Applicant also argues that the office has used impermissible hindsight in the rejection of claim 5, as amended, because neither LaBossiere nor Leavitt discusses the lateral speed or repetition frequency or any of the costs or specifications associated with these.  Applicant further argues that, in the absence of any indication in the prior art, the only reason to tailor the lateral speed and frequency of measurements in LaBossiere is impermissible hindsight garnered from the specification.  This is not persuasive.  MPEP § 2143.01 recites: a motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill.  Additionally, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.  MPEP § 2141.03.  In this case, the current rejection relies upon the background knowledge, creativity and common sense of the person of ordinary skill.  It is well understood by a person of ordinary skill in the art that the speed at which a process is performed or at which a component is moved is a matter of design preference and that the speed of the lateral motion is a matter of preference based on how fast it was desired to perform the process weighed against the cost associated with higher speeds. A person of ordinary skill in the art would have also readily understood that the frequency at which 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over LaBossiere et al. (US 2014/0358273) in light of Leavitt et al. (US 2013/0242317).
 Claim 5:  LaBossiere teaches a process of levelling a print bed for a print bed levelling system which has a nozzle assembly and an optical (i.e. claimed contactless sensor) disposed at the print bed engagement end of the nozzle assembly (Abst.; Fig. 1), wherein the optical sensor measures the height of the surface of the print bed (i.e. claimed displacement sensor) (¶ 0056); the method comprising the steps of: positioning the nozzle assembly and sensor above the print bed with clearance between the two (Fig. 1; ¶ 0056); laterally moving the nozzle assembly and sensor relative to the print bed (¶ 0056); measuring the position of the nozzle assembly and sensor relative to the print bed while taking contactless measurement with the sensor (¶ 0056) and repeating this measurement a number of times to map the surface heights of the print bed (¶ 0056).
LaBossiere fails to expressly teach that the measurement is taken during movement.  However, LaBossiere refers to Leavitt et al. (US App. No. 13/422,343, Published as US 2013/0242317) for further details.  Leavitt explains that the measurement of the print bed can be performed during movement of the sensor and nozzle assembly (see, e.g., ¶ 0047).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the measurements of LaBossiere during movement of the sensor with the predictable expectation of success.
LaBossiere is silent regarding speed.  However, a person of ordinary skill in the art would have understood that the speed of the lateral motion is a matter of preference based on how fast it was desired to perform the process weighed against the cost associated with higher speeds.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a lateral speed of 100-300 nm per second with the predictable expectation of success.
LaBossiere is silent regarding the frequency of measurements.  However, a person of ordinary skill in the art would have understood that the frequency at which measurements is taken is a balance between the processing power and costs of taking the measurements versus the precision of the data.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have repeated step c) 50-150 times per second depending on the desired precision of the data.
Claims 8-10:  LaBossiere is silent regarding whether the data is analyzed in real-time or after the repetition of step c) has concluded.  However, it has been held that selecting between conducting a process continuously (i.e. in real-time) or in batch (i.e. after all repetitions of step c) is prima facie obvious.  See MPEP § 2144.04.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the analysis in either real time or at the end of all repetitions of step c) with the predictable expectation of success.
Claim 11:  LaBossiere also teaches that the assembly moves orthogonally relative to the print bed in order to compensate for deviations from a planar surface (¶ 0057).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LaBossiere and Leavitt in light of “K8200/3Drag Auto-Level Inductive Proximity Sensor Switch Test” (hereinafter K8200 video) (https://www.youtube.com/watch?v=9LUilpISe4M, published 12/29/14).
Claim 6:  LaBossiere is silent regarding the velocity of the nozzle assembly during measurements.  However, the K8200 video teaches a process of contactlessly measuring the surface of a print bed in order to level the print bed wherein the nozzle assembly moves at a constant velocity.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a constant velocity as the movement of the assembly in LaBossiere with the predictable expectation of success. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LaBossiere and Leavitt in light of Ilic et al. (US 2016/0014906).
Claim 21:  LaBossiere teaches that the contactless sensor is an optical sensor and fails to teach one of the claimed sensors.  Ilic teaches a process of mapping the height of a surface and explains that inductive, capacitive and ultrasonic sensors can be selected in place of optical sensors (¶ 0067).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected an inductive sensor in place of the optical sensor of LaBossiere with the predictable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712